Mr. Justice Paxson
delivered the opinion of the court
The agreement between Joseph Johnson Brown and Samuel P. Jaquette, of October 20th 1864, is a lease of a farm upon the shares. See Steel v. Frick, 6 P. F. Smith 172. Jaquette agreed to farm the land for Brown, for which he was to have one-half the proceeds; each party furnishing one-half the seed, stock, poultry, hogs, &e. The agreement was for the term of one year, commencing on the first day of April, the usual time for letting farms in Pennsylvania. While it lacks some of the formality of a lease, it contains all the essential requisites of such an instrument. The reservation of one-half the products of the farm is sufficiently certain because it may be reduced to a certainty. Thus it. was held *116m Fry v. Jones, 2 Rawle 11, that the lease of a mill for “one-third of the toll which the mill grinds,” was a good reservation of rent, and could he distrained for. See also Jones v. Gundrim, 3 W. & S. 531.
It was urged, however, that the agreement created a partnership inter se. That such was not the intention of the parties is tod plain for argument. Such or similar agreements are in constant use in this state for the letting of farm lands, and it was never supposed they created a partnership. A careful examination of its terms shows that it lacks every essential feature of a copartnership. There is no division of profits, no responsibility on the part of Brown for losses, and no joint ownership in anything. The landlord is to receive “ one-half the product” of the farm. This must not be confounded with profits. The product of the farm is one thing ; the profit is another, and a very different matter. The product may be large, the profit inconsiderable. Again, each party is to find one-balf the stock. This does not make them joint owners of the stock. They may become so by means of a joint purchase and a joint holding, but under the agreement if the landlord furnishes one-half the horses, cows and other stock, such half remains his property, and the tenant has no interest therein beyond the right to use the same under the terms of the lease.
The plaintiffs had a clear right to distrain for the rent in arrear. Jaquette was not a mere cropper, or a servant hired to work the land for a share of the produce. In the case of a cropper the legal possession remains in the hirer or landlord, and the remedy by distress is not applicable: Steel v. Frick, supra; Adams v. McKesson, 3 P. F. Smith 81. But Jaquette was a tenant in possession, and the remedy by the landlord is by distress as in tfie case of a money rent: Rinehart v. Olwine, 5 W. & S. 157. The plaintiffs neither exercised their right to distrain, nor did they give to the sheriff notice of their claim for rent. It follows that the interest of Jaquette was divested, by the sheriff’s sale, as well as the right of the plaintiffs to distrain. The subsequent agreement between the plaintiffs, the defendant and the sheriff.’s vendee, to place the joint property in the hands of a stranger with power to sell and hold the proceeds pending this litigation, was not, as contended by the plaintiffs, an equitable assignment of the fund to them. Jaquette’s title to the joint property was claimed by the sheriff’s vendee, and the object of the agreement was to preserve the property or the proceeds until the right thereto was judicially ascertained. The defendant has not parted with her right to the property or its proceeds, as vendee of the sheriff, and the judgment of the court below therefore must be affirmed.
Judgment affirmed.